DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 10/02/2019.  

Claim Objections
Claims 6 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (U.S. Pub. 20090240794) in view of Liu et al. (U.S. Pub. 20100322213, hereafter Liu’213). 
Regarding claim 1 Liu disclose A method, comprising: by a management device, accepting a first communications device to join a wireless 5communications network managed by the management device (para. 10, Integrating a proxy with layer-2 service discovery is also novel to the present invention, which allows client devices to discovery services in a network without the need to connect to the network. Furthermore, the layer-2 proxy in embodiments the present invention enables both server and client devices to disconnect from the wireless network while remaining able to reconnect when needed, thereby eliminating the burden of maintaining network connectivity and further reducing power consumption); 
registering, by the management device, a service provided by the first communications device (para. 13, Fig. 1, Service registration 125 “on the Wireless AP + layer proxy”: If a server wishes to conserve energy while it is idle, it registers its services, device ID, etc. with the wireless AP proxy), 
wherein the set of service parameters includes at least one parameter selected from the group consisting of a set of one or more starting times, a set of one or more 10service intervals, a set of one or more service periods, a set of one or more physical media, a set of one or more device identifiers, a set of one or more data sequence identifiers, and at least one medium access mode within the set of one or more service intervals (para. 14, Fig. 1, Layer-2 service discovery proxy: the proxy in the AP records the service information registered by servers, and then indicates in its beacons 130 that these services are available. para. 18, Fig. 1, Once the server wakes up and connects to AP 155, the AP may then forward the connection request so that the server and client can connect to each other. At 160 the AP forwards the connection request and at 165 connection establishment between client and server is accomplished); 
receiving, by the management device, a request from a second communications device seeking the service (para. 18, the client picks a particular server and requests to connect to it); and  
Liu does not specifically disclose wherein the service is available in accordance with a set of service parameters including a schedule of availability. However Liu’213 teach, (para. 21, For example, individual devices may coordinate to determine service capabilities. Similarly, a device may advertise service capabilities to multiple devices in a network. Efficient service discovery uses a system's configuration and capabilities to assist in the discovery process and reduce the communications and messaging). 
Liu’213 further disclose 15transmitting, to the second communications device, by the management device, the set of service parameters (para. 23, 40, Fig. 1, In ; 
wherein data is exchanged between the first and the second communications devices to provide the service to the second communications device in accordance with the set of service parameters (para. 24, For service discovery, a device discovers information about other devices, and then uses that information to access a desired service), and 
wherein the data is exchanged between the first and the second communications 20devices directly or indirectly (para. 24, a type of system configuration which allows devices to interact directly includes a Point-to-Point (P2P) communication system).
Liu and Liu‘213 are analogous because they pertain to the field of wireless communication networks and, more specifically, to cell selection.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Liu’21 in the system of Liu so the network is notified about the availability of the server. The motivation for doing so would have been to low the power consumption.
 claim 2 Liu disclose, wherein the set of service parameters comprises the set of one or more physical media, and the second communications device receives the service on the set of one or more physical media (para. 37, To enable an AP proxy service discovery technique, the SP then provides service and access information to the AP. The AP maintains such information, as well as information for other SPs. The information may then be sent out in a beacon as an advertisement to notify other devices).  
Regarding claim 3 Liu disclose, wherein the set of service parameters includes an operating mode of the first communication device (para. 15, The server may even completely disconnect from the AP and periodically wake up, listen to beacons, and check if it needs to reconnect in case its service is requested).  
Regarding claim 4 Liu disclose wherein the operating mode is an active mode or a power 30save mode (para. 15, The server may even completely disconnect from the AP and periodically wake up, listen to beacons, and check if it needs to reconnect in case its service is requested).  
Regarding claim 5 Liu disclose wherein the set of service parameters includes an indication of whether the first communications device is available to communicate with the second communications device (para. 13-14, then indicates in its beacons 130 that these services are available. (…) periodically wake up, listen to beacons, and check if it needs to reconnect in case its service is requested).  
10 Regarding claim 7 Liu disclose, wherein the management device includes one access point or a plurality of access points (para. 11, the wireless AP 115 advertises the services on behalf of servers 110.  
Regarding claim 8 Liu disclose, wherein the management device includes one multi-medium communications device or a plurality of multi-medium communications devices (para. 11, An embodiment of the present invention as generally shown as 100 of FIG. 1 addresses energy conservation of servers 110 (e.g., printer, display projector etc.) in a network connected by a wireless AP/router 115).  
Regarding claim 9 Liu disclose, wherein the first communications device is unavailable when entering a doze state of a power save mode in accordance with the schedule (para. 13, the server may even completely disconnect from the AP and periodically wake up, listen to beacons, and check if it needs to reconnect in case its service is requested. The Examiner notes that the schedule could be equated to that period of time that it is being disconnected for power saving purposes and it wouldn't reconnect until the next wake-up state to listen for beacons indicating that it is needed).
Regarding claim 12 Liu disclose, wherein the management device exchanges the set of service parameters with the second communications device on behalf of the first communications device (para. 16, could discover services advertised by the AP either through broadcast (e.g. beacons or some other layer-2 messages) or directed messages (e.g. by exchanged Probe Requests and Probe Responses), or a combination of both).
30 Regarding claim 13 Liu disclose, wherein the management device forwards a session request from the second communications device to the first communications device (para. 18, At 160 the AP forwards the connection request and at 165 connection establishment between client and server is accomplished)..  
Regarding claim 14 Liu disclose, wherein the set of service parameters indicates that a physical medium is enabled or disabled (para. 13, For example, in system 100, for device 15 to use device 14 as an AP, device 15 sends a registration request to device 14 in the network 20, such as by sending a Reassociation Request message including service information for device 14. The services provided by device 15 are considered to be registered with the AP, i.e., with device 14, after device 15 receives a Reassociation Response frame).  
5 Regarding claim 15 Liu disclose, wherein when a first physical medium is disabled, the second communications device receives the service using a second physical medium (para. 54, the query IE identifies a service the SC desires to find, and may include multiple query IEs if more than one service is desired. It is further possible for the SC to identify available services using a wildcard identifier, such as to send a query IE without specifying specific sub-elements).  

Claims 10-11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (U.S. Pub. 20090240794) in view of Liu et al. (U.S. Pub. 20100322213, hereafter Liu’213) further in view of Ricci et al. (U.S. Pub. 20140143839). 
 claim 10 Liu and Liu’213 do not specifically disclose, wherein the first communications device is unavailable 20when a distance from the second communications device is over a pre-defined range.  However Ricci teach (para. 23) the requestor can be unprivileged to request performance of the vehicle function from outside a predetermined range of a wireless network of the vehicle.
Liu, Liu’213 and Ricci are analogous because they pertain to the field of wireless communication networks and, more specifically, to cell selection.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Ricci in the system of Liu and Liu’213 to reduce the amount of attempts for establish a connections with services that are currently unavailable. The motivation for doing so would have been to low the power consumption.
Regarding claim 11 Liu and Liu’213 does not specifically disclose wherein the management device also transmits location information and ranging information of the first communications device to the second communications device.  However Ricci further disclose (para. 44) the attributes of the service offered by the SP as well as the location.
Liu and Ricci are analogous because they pertain to the field of wireless communication networks and, more specifically, to cell selection.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Ricci in the system of Liu .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.


Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471